By the Court.

It ought to have been averred, that somt *21pro] leity of the deceased had come into the administravor’s nands, although it was not necessary to state the exact amount. in the case of The People v. Dunlap, 13 Johns. Rep. 437, it was made a question whether such a general allegation was sufficient, and the court determined that it was. The objection arising from the want of this averment applies as well in relation to the account as to the inventory. The administrator was not bound to render an account or return an inventory when no property had come into his hands. The plaintiff should have shown that a damage had been sustained through the administrator’s neglect.1

Replication adjudged bad.


 In stating a breach of an administration bond, in not inventorying land which the intestate, to defraud his creditors, in his lifetime conveyed to the administrator, it must be averred that the administrator was a party to tho fraud, or had knowledge of it. Newcomb v. Wing, 3 Pick. 168. See People v. M'Donald, 1 Cowen, 189.